FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 6 June 2022 in which claims 1, 13, 25, 29-30, and 33-36 were amended, no claims were canceled, and new claims 40-45 were added.  All of the amendments have been thoroughly reviewed and entered.  
3.	All previous rejections not reiterated below are withdrawn in view of the amendments.  
4.	Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
5.	Claims 1, 6-8, 10, 12-13, 21, and 25-45 are under prosecution.
6.	This Office Action includes new rejections necessitated by the amendments.
Interview Summary
7.	The interview summary is acknowledged and the interview record is complete.
Information Disclosure Statement
8.	The Information Disclosure Statement filed 4 February 2022 is acknowledged and has been considered.
Claim Interpretation
9.	The claims are subject to the following interpretation:
A.	As noted in the previous Office Action, claim 34 recites a “system.”  The specification recites a “system” wherein the “system” is defined in terms of structural limitations.  In addition, the claim recites structural limitations of the “system.”   Thus, the “system” is interpreted to encompass any collection of reagents and parts used together that are not necessarily part of a completely integrated single unitary device. Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation on the claimed subject matter.
B.	Claim 1 (upon which claims 6-8, 10, 12-13, 21, and 25-45 depend) recites “at least one effector subunit.”  However, because the claims requires no other subunits, the claimed “at least one effector subunit” is interpreted as the effector itself, with the exception of claims 29, 40, and 44-45, which explicitly claim at least a second effector subunit.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 44-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	This is a new matter rejection necessitated by the amendments.
	New claims 44 and 45 each recite steps that are performed “prior to introduction into the plurality of compartments.”  A review of the specification, including the citations provide by Applicant, yields no teaching of the performance of the claimed steps “prior to introduction into the plurality of compartments.”  The claims therefore include new matter.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 1, 6-7, 13, 21, 25-27, 30-39, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Blainey et al (U.S. Patent Application Publication No. US 2018/0071738  A1, published 15 March 2018), and Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018). 
Regarding claim 1, Harriman teaches methods of screening effectors comprising providing a plurality of compartments, in the form of a library of microdrops, each comprising a scaffold comprising an effector and a scaffold, in the form of effector particles (paragraph 0046).  The effector particle effects cells (paragraph 0048) and the reporter particle is a cell (paragraph 0085).  Harriman further teaches the scaffold (i.e., effector particle) comprises an effector molecule attached to the scaffold (i.e., particle/bead) by a cleavable linker (paragraph 0064), that the spacer and effector are covalently bound (paragraph 0070), and that the scaffold (i.e., effector bead/particle) comprises an optical barcode that identifies the effector (paragraph 0105).  The linker is cleaved so that the effector diffuses to the cell (i.e., reporter particle; paragraph 0064), and the effector has an effect of the cell (i.e., reporter particle; paragraph 0101).  Harriman teaches a signal is detected from the compartment (i.e., droplet; paragraph 0102), wherein the signal is the result of an effect of the released effector, in the form of an increase or decrease of expression of a reporter protein produced by the cell (i.e., reporter particle; paragraph 0042).  The increased expression is a positive effect, and the decreased expression is a negative effect.  Harriman also teaches the methods have the added advantage of allowing screening to identify biologically active compounds (paragraph 0002).  Thus, Harriman teaches the known techniques discussed above.
	While Harriman teaches the sorting of cells (paragraphs 0059), association of the signal with a particular microdrop (i.e., a subset or the compartments; paragraph  0102) and small molecules as effectors (i.e., candidate agents; paragraph 0021), Harriman does not explicitly teach sorting based on the signal or that the barcode is bound to the scaffold.
	However, Blainey et al teach methods wherein oligonucleotide barcodes are incorporated into compartments, in the form of droplets, by attachment to effector particles, in the form of beads (paragraph 0047), as well as sorting of the compartments (i.e., droplets) based on reporter-produced signals (paragraph 0057).  Blainey et al also teach the compartments (i.e., droplets) are part of a library that is further divided into subsets (paragraph 0012), that the barcodes have the added advantage of allowing identification of the molecular species (i.e., effector) in each compartment (i.e., droplet; Abstract and paragraph 0005).  Thus, Blainey et al teach the known techniques discussed above.
	Neither Harriman nor Blainey et al explicitly teach the effector and barcode are linked in space on the scaffold (e.g., with the scaffold between the barcode and effector, as illustrated in Figure 1 of the instant specification.
	However, Yellen et al teach methods wherein an effector, in the form of a drug, is conjugated to a particle which further comprises an attached oligonucleotide barcode (paragraph 0013), thereby linking in space the effector and the barcode on (i.e., via) the particle.  The barcode identifies the effector (e.g., an antibody) on the particle (paragraph 0013).  Yellen et al also teach covalent attachment of biomolecule to the particles (paragraph 0077) as well as covalent attachment of oligonucleotide acid (I.e., DNA) strands to particles (paragraph 0200).  Thus, it would have been obvious to covalently attach the oligonucleotide barcode to the particle.  Yellen et al also discuss droplet assays (paragraph 0299), and that the methods have the added advantage of allowing single cell genomics, genes expression assays, and the study of single cell physiology (paragraph 0057).  Thus, Yellen et al teach the known techniques discussed above. 
With respect to the linking of the barcode and effector on the scaffold prior to introduction into the droplets, it is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, any order of the steps of the cited art is obvious.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
	It is also noted that Yellen et al teach the particles are sorted in to chambers containing a single cell (paragraph 0013); thus, it would have been obvious to have assembled the effector-scaffold-barcode species prior to introduction in the droplets (i.e., compartments) containing a single cell.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Harriman, Blainey et al, and Yellen et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
 Allowing screening to identify biologically active compounds as explicitly taught by Harriman (paragraph 0002);  
Allowing identification of the molecular species (i.e., effector) in each compartment (i.e., droplet) as explicitly taught by Blainey et al (Abstract and paragraph 0005); and
Allowing single cell genomics, genes expression assays, and the study of single cell physiology as explicitly taught by Yellen et al (paragraph 0057).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of Harriman, Blainey et al, and Yellen et al could have been combined with predictable results because the known techniques of Harriman and Blainey et al predictably result in techniques useful in droplet and single cell assays.
Regarding claim 6, the method of claim 1 is discussed above.  Harriman teaches the signal comprises electromagnetic radiation (i.e., fluorescence; paragraph 0009), as do Blainey et al (e.g., paragraph 0046) and Yellen et al (paragraph 0013).
Regarding claim 7, the method of claim 1 is discussed above. Harriman teaches photocleavable linkers (paragraph 0067).
Regarding claim 13, the method of claim 1 is discussed above.  Yellen et al also teach the effector is an enzyme (paragraph 0013).
Regarding claim 21, the method of claim 7 is discussed above.  Harriman teaches photocleavable linkers (paragraph 0067) cleavable using UV light (paragraph 0072), as well as light sources of 300-370 nm in length (paragraph 0079), which is in the UV range.; thus, it would have been obvious to use electromagnetic radiation (i.e., UV light) to cleave the photocleavable linker in the droplet (i.e., Figure 1, where the effector is released in the droplet).
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of the steps of the cited art is obvious.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 25, the method of claim 1 is discussed above.  Harriman teaches the scaffold (i.e., effector particle) is a bead (paragraph 0043), as do Blainey et al (paragraph 0047) and Yellen et al (paragraph 0013).
Regarding claim 26, the method of claim 1 is discussed above. Harriman teaches the encapsulation is a droplet (paragraph 0097), as do Blainey et al (Abstract).   Yellen et al also each droplet based assays (paragraph 0299), as well as microfluidic compartments (paragraph 0008).
	Regarding claim 27, the method of claim 1 is discussed above.  Blainey et al teach a microfluidic device for compartment (i.e., droplet) production (paragraph 0008).  Thus, it would have been obvious to provide a microfluidic device to product the compartments.
	Regarding claim 30, the method of claim 1 is discussed above.  Blainey et al teach the barcode is a nucleic acid (i.e., oligonucleotide; paragraph 0047), and Harriman teaches nucleic acids are DNA or RNA (paragraph 0012).  Yellen et al teach barcodes are oligonucleotides (paragraph 0013), as well as DNA molecules (paragraph 0067). Thus, it would have been obvious to have a DNA barcode.
	Regarding claim 31, the method of claim 1 is discussed above. Harriman teaches the scaffold (i.e., bead) has a diameter of 6 microns (paragraph 0114), which is in the claimed range.  Yellen et al also teach 2 micrometer diameter beads (paragraph 0034).
It is also noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
Regarding claim 32, the method of claim 1 is discussed above.  Harriman teaches the sorting of cells (paragraphs 0059), association of the signal with a particular microdrop (i.e., a subset or the compartments; paragraph  0102), and Blainey et al teach sorting of the compartments (i.e., droplets) based on reporter-produced signals (paragraph 0057).  Thus, it would have been obvious to sort the positive (i.e., signal generating) compartments based on the signals. 
In addition, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of the sorting is obvious.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
Regarding claims 33-34, the method of claim 1 is discussed above. Blainey et al teach identifying the effector based on the barcode, via detection of optical labels on the barcode (Abstract and paragraph 0047) using an image processing device, in the form of an imaging microscope (paragraphs 0092 and 0114).  Yellen et al also teach a imaging microscope (paragraph 0035).
Regarding claims 35-36, the method of claim 1 is discussed above.  Harriman teach the signal results from activity of a biological target; namely, increase in the expression of a reporter protein in the cell (paragraph 0042), which is an increase in the activity of a nucleic acid molecule (i.e., gene) encoding the protein, which us a component of the cell.  Yelled et al teach detection an enzymatic reaction (paragraph 0013)  and gene expression (paragraph 0042), both of which are activities of biological targets.
Regarding claims 37-38, the method of claim 1 is discussed above.  Blainey et al teach delivery of a reagent, in the form of a primer, to compartments (i.e., droplets; paragraph 0057).  
In addition, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of the steps of the cited art is obvious.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
Regarding claim 39, the method of claim 1 is discussed above.  Blainey et al teach sequencing the barcode (paragraph 0047).
Regarding claim 41, the method of claim 1 is discussed above.  Blainey et al teach the barcode identifies the molecular species (i.e., effector) in the compartment (i.e., particle; Abstract).  Yellen et al also teach the barcode identifies the molecular species (e.g., an antibody; paragraph 0013).  Thus, it would have been obvious the have the nucleic acid barcode include a segment identifying the effector.
Regarding claim 42, the method of claim 41 is discussed above.  Harriman teach the barcode identifies the scaffold (i.e., particle; paragraph 0105).  Thus, it would have been obvious the have the nucleic acid barcode include a segment identifying the particle.
Regarding claim 43, the method of claim 1 is discussed above.  Harriman teaches the effector is a compound, in the form of a small molecule effector (paragraph 0021).  Blainey et al also teach the methods screen compounds, in the form of drugs (paragraph 0043).   Yellen et al also teach compounds (i.e., drugs; paragraph 0013). Thus, it would have been obvious to use a compound (i.e., drug) as the effector.
15.	Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) and Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018) as applied to claims 1 and 7 above, and further in view of Link et al (U.S. Patent Application Publication No. US 2013/0260447 Al, published 3 October 2013).
	Regarding claims 8 and 28, the methods of claims 1 and 7 are discussed above in Section 14.
	Neither Blainey et al, Yellen et al,  nor Harriman teach waveform pulses (i.e., claim 28), or predetermined amounts (i.e., claim 8).
However, Link et al teach methods comprising providing an encapsulation, in the form of droplets each having one cell therein, along with an effector, in the form of a protease cleavable protein-linked dye (paragraph 0419).  The dye is linked to a scaffold, in the form of a bead (paragraph 0198).  Link et al teach a waveform generator for sorting (i.e., separating) using sound, in the form of acoustic waves (i.e., claim 28; paragraphs 0152-0153).  Link et al teach discrete amounts of the effector (i.e., dye linked beads; paragraph 0216).  Link et al teach the number of particles in a bead is known (i.e., is one); thus, the amount (a single molecule) released is known (i.e., claim 8; paragraph 0095).
Link et al also teach the methods have the added advantage of screening for enzymes with improved activity (paragraph 0419).  Thus, Link et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Link et al with the methods of Harriman, Blainey et al, and Yellen et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of screening for enzymes with improved activity as taught by Link et al (paragraph 0419).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Link et al could have been combined with Harriman, Blainey et al, and Yellen et al with predictable results because the known techniques of Link et al predictably result in techniques useful in cell assays.
16.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) and Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018) as applied to claim 1 above, and further in view of Canne et al (U.S. Patent No. 6,326,468 B1 issued 4 December 2001).
	Regarding claim 10, the method of claim 1 is discussed above in Section 14.
	While Harriman teaches photocleavable linkers (paragraph 0067), neither Harriman, Yellen et al, nor Blainey et al teach an activating reagent.
	However, Canne et al teach the activation of photocleavable linkers (Example 1).  Thus, Canne et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Canne et al with the teachings of Harriman, Blainey et al, and Yellen et al to arrive at the instantly claimed method with a reasonable expectation of success.  In addition, it would have been obvious to the ordinary artisan that the known techniques of Canne et al could have been combined with the teachings of Harriman, Blainey et al, and Yellen et al with predictable results because the known techniques of Canne et al predictably result in useful photocleavable linkers.
17.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018), and Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018)  as applied to claim 1 above, alternatively further in view of Bernstein et al (U.S. Patent Application Publication No. US 2017/0028377 A1, published 2 February 2017).
Regarding claim 12, the method of claim 1 is discussed above in Section 14.
Yellen et al also teach cell lysis (paragraph 0013).
Alternatively, Bernstein et al each methods utilizing droplets, wherein reagents are added to droplets (paragraph 0046), including lysis reagents (paragraph 0010), and that the cells are lysed within the droplets (paragraph 0042).   
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of the steps of the cited art is obvious.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
Bernstein et al also teach the methods have the added advantage of allowing the study of the effect of various exposure conditions have on cells (paragraph 0050).  Thus, Bernstein et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Bernstein et al with the teachings of Harriman, Blainey et al, and Yellen et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing the study of the effect of various exposure conditions have on cells as explicitly taught by Bernstein et al (paragraph 0050).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bernstein et al could have been combined with Harriman, Blainey et al, and Yellen et al with predictable results because the known techniques of Bernstein et al predictably result in techniques useful in cell assays.
18.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018), and Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018) as applied to claim 1 above, alternatively further in view of Bransky et al (U.S. Patent Application Publication No. US 2010/0018584 A1, published 28 January 2010).
It is noted that while claim 12 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 12, the method of claim 1 is discussed above in Section 14.
Yellen et al teach lysing the cells (paragraph 0013).
Alternatively, Bransky et al teach methods wherein a cell encapsulating droplet is merged with a droplet carrying a lysis buffer, which has the added advantage of preserving the products therein even if the reaction is a split content of a sell or proteins excreted by the cell (paragraph 0113).  Thus, Bransky et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Bransky et al with the teachings of Harriman, Blainey et al, and Yellen et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of preserving the products within the lysis droplet even if the reaction is a split content of a sell or proteins excreted by the cell as explicitly taught by Bransky et al (paragraph 0203).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bransky et al could have been combined with Harriman, Blainey et al, and Yellen et al with predictable results because the known techniques of Bransky et al predictably result in useful conditions for lysing cells within droplets.
19.	Claims 29, 40, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018), and Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018) as applied to claim 1 above, and further in view of Empedocles (U.S. Patent Application Publication No. US 2004/0026684 A1, published 12 February 2004).
	Regarding claims 29 and 40, the method of claim 1 is discussed above in Section 14.
Neither Harriman, Yellen et al, nor Blainey et al teach the segments of claim 29 or the subunits of claim 40.
However, Empedocles teaches methods comprising the use of scaffolds, in the form of solid supports, which have a plurality of effector subunits, in the form of monomers joined together, and a plurality of barcode subunits which correspond to 
each subunit of the effector by forming a chemical history of the solid support (i.e., claims 29 and 40; Figures 7-8 and paragraphs 0207-0208).   Empedocles et al also teach the methods have the added advantage of allowing a highly parallel format for the simultaneous detection of a plurality of analytes (paragraph 0236).  Thus, Empedocles teaches the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Empedocles with the teachings of Harriman, Blainey et al, and Yellen et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of  allowing a highly parallel format for the simultaneous detection of a plurality of analytes as explicitly taught by Empedocles (paragraph 0236).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Empedocles could have been combined with Harriman, Blainey et al, and Yellen et al with predictable results because the known techniques of Empedocles predictably result in useful barcodes for bioassays.
Regarding claims 44-45, the method of claim 29 is discussed above 
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of the steps of the cited art is obvious.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
In addition, it is noted that Empedocles explicitly teaches the barcode segments form a chemical history of the effector (paragraph 0207) and that the analyte is immobilized (which is analogous to the placement of the cell in the compartment; as both procedures separate the analyte/cell for a distinct assay) prior to contact with the barcoded solid support (e.g., nanowire heterostructure; paragraph 0226).  Thus, it would have been obvious to assemble the barcode and effector prior to introduction into cell-containing compartments
Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
21.	Claims 1, 6-7, 10, 13, 21, 25-27, 30-39, and 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,351,543 (previously copending Application No. 17/090,672) in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018), and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018).
	Both sets of clams are drawn to the same limitations, including encapsulated encoded effectors, cleavage, and detection of signals arising from interactions.  Any additional limitations of the ‘543 claims are encompassed by the open claim language “comprising” found in the instant claims. 
The ‘543 claims do not require cells
	However, these limitations, the remaining limitations of the other claims, and the rationale for combining are presented above.  Thus, the claims are rejected in view of the teachings and rationale presented above.

22.	Claims 8 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,351,543 (previously copending Application No. 17/090,672) in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018), and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) as applied to claims 1 and 7 above, and further in view of Link et al (U.S. Patent Application Publication No. US 2013/0260447 Al, published 3 October 2013) in view of the teachings and rationale presented above.  

23.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,351,543 (previously copending Application No. 17/090,672) in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018), and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Bernstein et al (U.S. Patent Application Publication No. US 2017/0028377 A1, published  2 February 2017) in view of the teachings and rationale presented above.
24.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,351,543 (previously copending Application No. 17/090,672) in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018), and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Bransky et al (U.S. Patent Application Publication No. US 2010/0018584 A1, published 28 January 2010) in view of the teachings and rationale presented above.

25.	Claims 29, 40, and 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,351,543 (previously copending Application No. 17/090,672) in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018), and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Empedocles (U.S. Patent Application Publication No. US 2004/0026684 A1, published 12 February 2004) in view of the teachings and rationale presented above.



26.	Claims 1, 6-7, 13, 21, 25-27, 30-39, and 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,351,544 (previously copending Application No. 17/090,682) in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018), and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018).
	Both sets of clams are drawn to the same limitations, including encapsulated encoded effectors, cleavage, and detection of signals arising from interactions.  Any additional limitations of the ‘544 claims are encompassed by the open claim language “comprising” found in the instant claims. 
	The ‘544 claims do not require a scaffold.
	However, these limitations, the remaining limitations of the other claims, and the rationale for combining are presented above.  Thus, the claims are rejected in view of the teachings and rationale presented above.
27.	Claims 8 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,351,544 (previously copending Application No. 17/090,682) in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018), and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) as applied to claims 1 and 7 above, and further in view of Link et al (U.S. Patent Application Publication No. US 2013/0260447 Al, published 3 October 2013) in view of the teachings and rationale presented above.
28.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,351,544 (previously copending Application No. 17/090,682) in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018), and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Canne et al (U.S. Patent No. 6,326,468 B1 issued 4 December 2001) in view of the teachings and rationale presented above.
29.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,351,544 (previously copending Application No. 17/090,682) in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018), and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Bernstein et al (U.S. Patent Application Publication No. US 2017/0028377 A1, published  2 February 2017) in view of the teachings and rationale presented above.


30.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,351,544 (previously copending Application No. 17/090,682) in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018), and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Bransky et al (U.S. Patent Application Publication No. US 2010/0018584 A1, published 28 January 2010) in view of the teachings and rationale presented above.
31.	Claims 29, 40, and 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,351,544 (previously copending Application No. 17/090,682) in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018), and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Empedocles (U.S. Patent Application Publication No. US 2004/0026684 A1, published 12 February 2004) in view of the teachings and rationale presented above.
32.	Claims 1, 6-7, 13, 21, 25-27, 30-39, and 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,247,209 B2 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018), and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018).
	Both sets of clams are drawn to the same limitations, including encapsulated encoded effectors, cleavage, and detection of signals arising from interactions.  Any additional limitations of the ‘209 claims are encompassed by the open claim language “comprising” found in the instant claims. 
	The ‘209 claims do not require a scaffold.
	However, these limitations, the remaining limitations of the other claims, and the rationale for combining are presented above.  Thus, the claims are rejected in view of the teachings and rationale presented above.
33.	Claims 8 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,247,209 B2 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018),  and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) as applied to claims 1 and 7 above, and further in view of Link et al (U.S. Patent Application Publication No. US 2013/0260447 Al, published 3 October 2013) in view of the teachings and rationale presented above.
34.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,247,209 B2 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018),  and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Canne et al (U.S. Patent No. 6,326,468 B1 issued 4 December 2001) in view of the teachings and rationale presented above.
35.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,247,209 B2 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018),  and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Bransky et al (U.S. Patent Application Publication No. US 2010/0018584 A1, published 28 January 2010) in view of the teachings and rationale presented above.
36.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,247,209 B2 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018), and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Bernstein et al (U.S. Patent Application Publication No. US 2017/0028377 A1, published  2 February 2017) in view of the teachings and rationale presented above in view of the teachings and rationale presented above.
37.	Claims 29, 40, and 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,247,209 B2 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018), and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Empedocles (U.S. Patent Application Publication No. US 2004/0026684 A1, published 12 February 2004) in view of the teachings and rationale presented above.
38.	Claims 1, 6-7, 10, 13, 21, 25-27, 30-39, and 41-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/408,067 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018),  and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018).
	Both sets of clams are drawn to the same limitations, including encapsulated encoded effectors, cleavage, and detection of signals arising from interactions.  Any additional limitations of the ‘067 claims are encompassed by the open claim language “comprising” found in the instant claims. 
	The ‘067 claims do not require a scaffold.
	However, these limitations, the remaining limitations of the other claims, and the rationale for combining are presented above.  Thus, the claims are rejected in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.
39.	Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/408,067 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018),  and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Link et al (U.S. Patent Application Publication No. US 2013/0260447 Al, published 3 October 2013) in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.
40. 	Claims 29, 40, and 44-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/408,067 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018),  and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Empedocles (U.S. Patent Application Publication No. US 2004/0026684 A1, published 12 February 2004) in view of the teachings and rationale presented above. 
This is a provisional nonstatutory double patenting rejection.
41.	Claims 1, 6-7, 10, 13, 21, 25-27, 30-39, and 41-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/592,390 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018),  and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018).
	Both sets of claims are drawn to the same limitations, including encapsulated encoded effectors, cleavage, and detection of signals arising from interactions.  Any additional limitations of the ‘390 claims are encompassed by the open claim language “comprising” found in the instant claims. 
	The ‘390 claims do not require a scaffold.
	However, these limitations, the remaining limitations of the other claims, and the rationale for combining are presented above.  Thus, the claims are rejected in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.
42.	Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/592,390 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018),  and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Link et al (U.S. Patent Application Publication No. US 2013/0260447 Al, published 3 October 2013) in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.
43.	Claims 29, 40, and 44-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/592,390 in view of Harriman (U.S. Patent Application Publication No. US 2010/0092955 A1, published 15 April 2010), Yellen et al (U.S. Patent Application Publication No. US 2018/0257075 A1, published 13 September 2018),  and Blainey et al (U.S. Patent Application Publication No. US 2018/0071738 A1, published 15 March 2018) as applied to claim 1 above, and further in view of Empedocles (U.S. Patent Application Publication No. US 2004/0026684 A1, published 12 February 2004) in view of the teachings and rationale presented above.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
44.	Applicant's arguments filed 6 June 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed above.
	A.	Applicant argues on pages 10-111 of the Remarks that the previously cited references do not teach a covalent binding.
	However, as noted in the rejections Harriman teaches the spacer and effector are covalently bound (paragraph 0070).
B.	Applicant argues on pages 11-12 of the Remarks that the previously cited references do not teach a barcode that corresponds to and identifies the at least on effector subunit.
	However, as noted in the rejections above, Harriman explicitly teaches the scaffold (i.e., effector bead/particle) comprises an optical barcode that identifies the effector (paragraph 0105).  
	It is also reiterated that claim 1 (upon which claims 6-8, 10, 12-13, 21, and 25-45 depend) recites “at least one effector subunit.”  However, because the claims requires no other subunits, the claimed “at least one effector subunit” is interpreted as the effector itself, with the exception of claims 29, 40, and 44-45, which explicitly claim at least a second effector subunit.
	C.	In view of Applicant's request on page 16 of the Remarks that the request for a terminal disclaimer be held in abeyance, the rejections under the judicially created doctrine of obviousness-type double patenting are maintained for the reasons set forth above.
	D.	Applicant’s remaining arguments have been considered but are moot in view of the new rejections necessitated by the amendments.co
Conclusion
45.	No claim is allowed.
46.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
47.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
48.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634